Interim Decision #1346

MATTER OF FARUQUE

In VISA PETITION Proceedings

A 12863574
-

Deckled by Board May 1S, 1984

Since

a Moslem divorce obtained in absentia in Pakistan in accordance with
section 7 of the Muslim Family Laws Ordinance, 1961, Ordinance No. VIII
of 1961, by a native and citizen of Pakistan while living in England, is recognized as valid in England for the purposes of a subsequent marriage in that
country, such subsequent marriage in England to a U.S. citizen is a valid
marriage for immigration purposes and serves to confer nonquota status.

The case comes forward on appeal from the order of the Officerin-Charge, Frankfurt, Germany, dated March 2, 1964 denying the
visa petition on the ground that the petitioner's marriage to the beneficiary is not considered valid because the beneficiary's divorce from
his first wife was not valid.
The file does not contain a Form 1-130, petition to classify status
of aliens for issuance of immigrant visa. However, the facts are fully
set forth in the order of the Officer-in-Charge. The petitioner is a
native-born citizen of the United States, 25 years old. She seeks
nonquota status on

behalf of the beneficiary,

a native and citizen

of

Pakistan, 33 years old. The parties were married on December 2,
1963, in the Registrar Office of West Hartlepool, England. The petitioner had never been married previously, while the beneficiary has
been married once previously. The present visa petition was submitted on December 12, 1963.
The order of the Officer-in-Charge sets forth the facts in full detail.
The beneficiary was previously married to Majida Bann, a native
and citizen of Pakistan, in Jessore, Pakistan, on August 28, 1952 in
accordance with Moslem custom, both parties being of that faith.
Two children were born of that marriage and presently live in Pakistan with their mother. The beneficiary was admitted at New York
on June 27, 1958 as an exchange visitor destined to the Lima Memorial
Hospital, Lima, Ohio, where he was to receive training as an interne.
768-436-65-3r

561

Interim Decision #1346
On October 10, 1962 the petitioner had filed a visa petition to accord
the beneficiary nonquota status under section 101 (a) (27) (A) of the
Immigration and Nationality Act on the basis of a marriage ceremony
between the parties at Chicago, Illinois, on July 10, 1960. At that
time the beneficiary alleged that his first marriage had been terminated
in June 1959 when in accordance with Moslem custom he wrote his
first wife's father declaring his intention to be divorced and in addition to this written declaration he stated that in April 1960 he made
an oral announcement of his divorce in Chicago, Illinois before a
Pakistani national, acquainted with both the beneficiary and his first
wife. This visa petition was denied on March 5, 1963 for the reason
that the petitioner's marriage to the beneficiary was not considered
valid because the beneficiary's divorce from his first wife was not
valid under the laws of the state in which he was present at the time
the divorce was obtained. On April 8, 1963 this Board, relying upon
the decisions in Matter of H—, 6 I. & N. Dee. 470, Matter of M—,
7 I. & N. Dee. 556 and the case of Shikoh, v. Mall, 257 F. 2d 306

(2d Cir. 1958) held that the attempted divorce, which was not secured
in accordance with the laws of the jurisdiction where the beneficiary
then resided, could not be regarded as valid and dismissed the appeal
from the order of the Officer-in-Charge.
The memorandum reflects that the beneficiary and the petitioner
left the United States on September 17, 1960 and presently reside in
England and are the parents of a son. After the decision of the Board
on April 8, 1963, petitioner engaoed an English legal firm as solicitor.
The latter in turn took counsel from Mr. Abbas, Barrister-at-Law
in England and advocate of the Supreme Court of Pakistan. Acting
upon counsel's advice, the beneficially by registered letter dated April
24, 1963, conveyed his intention of divorcing his first wife, Majida
Banu, to the Chairman of Shahbazpur Union Council in Pakistan
and sent a registered copy of the letter to his first wife on April 30,
1963. On July 9, 1963 the beneficiary signed a declaration of divorce
"before a Notary Public in England which was legalized" in the
office of the High Commissioner for Pakistan in the United Kingdom.
The solicitor, acting on behalf of the beneficiary, is stated to have
posted the declaration of divorce by registered mail on July 16, 1963
to the Chairman of Shahbazpur Union Council and on the same date
is said to have posted by registered mail a copy of the document to
the Registrar at Nikah, Pakistan. This procedure is stated by counsel
to constitute a lawful divorce or "Talaq" under the Muslim Family
Laws Ordinance, 1961 of Pakistan. The affidavit of Barrister Abbas
dated September 10, 1963 is attached as Exhibit 2, and contains
enclosures setting out the declaration of the beneficiary, and the note
of divorce of July 1, 19,63 to Majida Banu and the notice of intention
562

Interim Decision #1346
to divorce of April 24, 1963 to the Chairman of Shahbazpur Union
Council #9 in Pakistan and the other letters connected with the
matter.

There followed subsequent correspondence between the 01ficer-inCharge and the solicitor for the petitioner requesting additional information in the nature of interrogatories regarding various aspects of
the Moslem divorce. On December 81, 1963 the solicitor replied (Ex.
3) to the effect that the Registrar General of England was satisfied
with the validity of the beneficiary's divorce and issued an authority
to the Local Registrar in West Hartlepool to proceed with the marriage ceremony; that the domicile of the beneficiary is Pakistan and his
country of residence at the moment England; that the divorce was
never before the Pakistan. Court as there is no procedure under the
laws of Pakistan for court proceedings in respect to a divorce. The
solicitor further answered (Ex. 4) that it must be taken for granted
that the Registrar General of England was satisfied with the divorce
and cited a case in point concerning the validity and the recognition
of such a divorce under English Law. Additional information is furnished by Barrister Abbas (Ex. 5) outlining additional reasons why
the divorce is valid in Pakistan and is recognized by the English
Courts, citing cases and also citing that no divorce can be granted in
the English Court of a: "polygamous marriage." This latter phrase
is indicated by counsel to apply to a marriage under a system which
permits polygamouS marriage even though the marriage in question
may be monogamous. Mr. Abbas further indicated (Ex. 6) that the
beneficiary retained his domicile in Pakistan despite his temporary
residence in the United States and England, citing authorities, and
further clarified his statements so that the English Courts would not
assume jurisdiction of a potentially polygamous marriage which is permitted under the laws of a foreign country, even though in fact there
was only one marriage. Mr. Abbas appeared to agree with the decision of this Board in regard to the attempted divorce by the beneficiary in 1959 while residing in the United States which was held to
be ineffective because of the manner of which it was procured.
By letter of June 5, 1963 to the American Consulate at Dacca, East
Pakistan, the beneficiary's first wife, Majida Banu, advised that the
beneficiary's notice of divorce of April 21, 1963 addressed to the Chairman of the Shahbazpur Union Council had been received but claimed
that the notice of divorce was not effective under the provisions of
Muslim Family Laws Ordinance of Pakistan and that her position is
that she is still the lawful undivorced wife of the beneficiary (Ex. 8).
The beneficiary subsequently wrote that there had been no divorce; that
the divorce had not been done in accordance with Pakistan Law; that
she did not consent to the divorce; that the divorce is not recognized
563

Interim Decision #1346
and that the beneficiary irregularly sends money to her father for the
benefit of herself and her children (Ex. 9). The beneficiary's first
wife also enclosed a copy of a letter dated October 5, 1963 which had
been sent by her lawyer, an Advocate of the Dacca High Court, East
Pakistan to petitioner's solicitor to the effect that the so-called divorce
in question is illegal, void and inoperative under the present law of
Pakistan, namely the Muslim Family Laws Ordinance of 1961 with
amendments and that Majida. Bann is still the lawful wife of the
beneficiary. It may be noted that this letter gives no legal citations
or authority.
No divorce decree issued by a court in Pakistan has been presented
allegedly because there is no court proceeding from which a decree
can emanate. This contention is backed up by the opinion of counsel
who is an Advocate of the High Court of East Pakistan and of the
Supreme Court of Pakistan and a Barrister at Law in England to the
effect that the divorce ceremony undertaken by the beneficiary is valid
under section 7 of the Pakistani Family Laws Ordinance, 1961, Ordinance No. VIII of 1961. Such a divorce is therefore recognized as
a matter of international comity under English Law and by the same
token would be recognized as valid in the 'United States for immigration purposes. - The Officer-in-Charge, who apparently has not been
able to reconcile the conflicting claims of opposing counsel, concludes
that doubt has been cast upon the contention of the beneficiary that he
was divorced and denies the visa petition. It is believed that the matter should be further explored.
The file contains a report dated January 23, 1964 from the AmericanBritish. Law Division of the Library of Congress, Washington, D.C.

setting out the text of the Pakistan Muslim Family Laws Ordinance
1961, Ordinance No. VIII of 1961 and citations which might be applicable to the validity of a divorce under Pakistani and English Law
(Ex. 7). This report is helpful only in a general way and does not
pretend to represent an opinion of the law library but constitutes solely
references to legal sources dealing with the general subject matter of
the inquiry. The report sets out the provisions of section I (1) of the
Muslim Family Laws Ordinance, 1961 which provides that any man
who wishes to divorce his wife shall, as soon as may be after the pronouncement of talaq in any form whatsoever, give the Chairman 1 notice in writing of his having done so, and shall supply a copy thereof
to the wife. Section 7(3) states that save as provided in sub-section
1 The le contains a copy of the Muslim Family Dews Ordinance, 1901. and defines the term "Chairman" in section 2(b) to mean the Chairman of the Union

Council or a person appointed by the Central or a Provincial Government, or by
an officer authorized in that behalf by any such government, to discharge the
functions of Chairman under this Ordinance.

564

Interim Decision #1346
(5) 2 a talaq unless revoked earlier, expressly or otherwise, shall not
be effective until the expiration of ninety days from the day on which
notice under sub-section (1) is delivered to the Chairman.
The report from the Library of Congress goes on to state with the
respect to the recognition of foreign divorces under English Law,
the English courts will recognize a foreign decree of divorce or nullity
where the decree, though made in a country in which the parties are
not domiciled, is valid in the country of the parties' domicil.' It
quotes Halsbury's Laws of England, (3rd ed., London, 1954), Volume
7, pages 113-15, to the effect that a divorce pronounced by the court
of the country of the domicil is recognized as valid in England, (subject to very limited qualifications which are not material herein). The
English courts will recognize as having extraterritorial validity any
decree of divorce which is also recognized as valid by the courts of
the country of the domicil, whether those courts have themselves pronounced the decree or not. Reference must always be made to the
law of the domicil at the time of the decree, wherever the decree may
have been obtained and, provided that the courts of the country of
the domicil recognize its validity, the English courts will give effect
to it. The decree pronounced must be in accordance with the laws
of that country. Such a decree, once pronounced, is in the nature of
a judgment inrena beeause it affects status.
In a case involving a prior marriage in the United States which
was terminated by the first wife's procurance of a Mexican in absentia
divorce while both spouses were residents in the United States, and
subsequently the husband married a German wife in Germany which
recognized such divorce decrees, the Attorney General applied the
generally accepted rule that the validity of a marriage is governed by
the law of the plate of celebration.* The case of Shaw& v. Murff, 5

involved a Pakistani who attempted to obtain a Moslem divorce from
the head of the Islamic Mission of America at Brooklyn, New York,
while residing in the State of New York as a student, and thereafter
registering such copies of the "certificate of divorce" with the Solicitor
General of Pakistan at New York and sending copies to the appellant's
wife by the consulate general. The court held that such a divorce,
while it might be valid in Pakistan, was not valid in New York because it is not obtained in accordance with the laws of that state.
The court distinguished cases sustaining the validity of foreign di2 Sub section [51 provides that if the wife be pregnant at the time talaq is pronounced, talaq shall not be effective until the period mentioned in sub-section
(3) or the pregnancy, whichever be later, ends.
5 Tolgtoy. The Law and Practice of Divorce (Loudon, 1003), page 20.
;Waiter of P . 4 I. & N. Dec. 610 (A.G., 1952) .
5 257 P2(1300 (2(1 Cir. 1958).
-

—

565

Interim Decision #1346
vorces obtained by both parties who were physically present within
the United States since the divorce was actually granted in the foreign
jurisdiction in which the parties were domieiled. 6
The instant case is parallel to that of the case of Matter of P—, 4
& N. Dec. 610, where Germany, the place of celebration of the
marriage, recognized a Mexican in absentia divorce decree which is
generally not recognized in the United States? English Law as is
set forth by the report from the Library of Congress, apparently
recognizes Moslem divorce decrees obtained in accordance with the
law of that jurisdiction where the domicil remains in Pakistan. Apparently the Registrar General, Somerset House of London, was
contacted by the solicitor for the petitioner with regard to the validity
of the beneficiary's divorce and the Registrar General was ultimately
satisfied as to such validity and issued an authority to the local registrar to proceed with the ceremony of the marriage of the petitioner
and the beneficiary. Counsel for the petitioner has cited law in
cases which are persuasive that the Moslem divorce was obtained in
accordance with 'Section 7 of the Muslim Family Laws Ordinance,
1961, Ordinance No. VIII of 1961 and is valid.
The communication from counsel for the first wife sets forth no
citations of law to support his contention that the divorce was not
valid under Moslem or English law. The appeal will be sustained.
ORDER: It is ordered that the appeal be sustained and that the
visa petition be approved for nonquota status on behalf of the
beneficiary.
°Citing at page 309 the cases of Weil v. Weil, 26 N.Y.S. 26 467; Oetten v.
Oetten, 94 N.Y.S. 2d 168; Hannay. Hansen., 8 N.Y.S. 2d 695.
Cf. Matter of B—, 11. & N. Dec. 677, where a German national, who had a
substantial claim to German domieil obtained a divorce in Germany while residing in the United States, the alien having executed a power of attorney,
which was held valid upon the principle of international comity and because
there was no state in this country interested in the respondent's matrimonial
status.

ECG

